DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 3, 6, 11, 14 – 15
Cancelled: Claim 16
Added: Claims 17 – 18
Therefore Claims 1 – 15 and 17 – 18 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 15 and 17 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 11 – 15 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garside et al., US Publication 2003/0233237 A1 in view of Lee et al., US Publication 2015/0046433 A1.

With regards to Claims 1, 14 and 15, Garside discloses: An input apparatus, a method (Title, Abstract & FIG 2A – 2N) and a non-transitory recording medium storing a program causing an information processing apparatus to function as a handwriting inputter (FIG 1, 120 and Paragraph [0024]) comprising: 
a handwriting inputter (FIG 1, 165 - digitizer; Paragraph [0029]) configured to receive a handwritten input (FIG 2E – “when in the course of human events”) using a position of a pen (FIG 1, 166) or a user's finger (finger) in contact with a display (FIG 2E and Paragraph [0029] – teaches of the digitizer being a touch screen device); 
a display (FIG 1, 165 – touch screen device) configured to display the handwritten input (FIG 2E) received by the handwriting inputter (FIG 1, 165) on the display as a handwritten object (S - 132) (FIGS 8 & 9, shows this feature),  
one or more processors (110 – processing unit) configured to display both one or more operation commands candidates (FIG 2E, 239), the one or more operation commands candidates (FIG 2E, 239) including a specific process implementation corresponding to a selected command (delete, left right, up, down, etc.), wherein the operation commands candidates (FIG 2E, 239) include at least an editing command (delete) or a modifying command (by hitting enter the handwritten text is changed from cursive to non-cursive text and FIG 2E, 209) to change characteristic of the handwritten object (FIGS 2E & 2F).  
Garside fails to disclose: one or more character string candidates on the basis of the handwritten object,
and the one or more character string candidates identified from the handwritten object which is displayed on the display,
Lee discloses: one or more character string candidates (FIG 9, 133-1 – 133-4) on the basis of the handwritten object (FIG 8, S),
and the one or more character string candidates (FIG 9, 133-1 – 133-4) identified from the handwritten object (FIG 8, S) which is displayed on the display (FIG 9, shows this feature).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have used the teachings of one or more character string candidates on the basis of the handwritten object, and the one or more character string candidates identified from the handwritten object which is displayed on the display in Garfield’s invention as taught by Lee’s invention.
The motivation for doing this would have been to reduce the errors while searching (Lee’s invention Paragraph [0007]).

With regards to Claim 2, Lee discloses: further configured to, in response to no occurrence of a change in the handwritten object during the first period (FIG 9 and Paragraph [0129 – 0136]), 
display a handwritten object rectangular area including the handwritten object (FIG 9, 132) and displays the one or more operation commands candidates identified as operation commands from the handwritten object (FIG 9, 133-1 – 133-4 and Paragraph [0129 – 0136]); 
in response to any one from among (i) no operation command candidate being selected from among the one or more operation command candidates during a second period, (ii) receiving an operation of the user to delete display of the one or more operation command candidates, and (iii) an occurrence of a change in the handwritten object (FIGS 12 & 13 – “P”), 
delete display of the one or more operation command candidates (FIG 13, shows after “P” is written and operation command candidates are deleted); and 
in response to deleting from the display the one or more operation command candidates due to a condition other than any operation command candidate being selected from among the one or more operation command candidates (FIG 13 and Paragraph [0140 – 0144]), 2Docket No. 536360US Preliminary Amendment 
maintain display of the handwritten object (FIG 12 & 13 and Paragraph [0140 – 0144]).  

With regards to Claims 3 and 13, Lee discloses: further configured to display the one or more character string candidates identified from the handwritten object (FIG 9 and Paragraph [0129 – 0136]); 
in response to either one from among (i) neither operation command candidate nor character string candidate being selected from among the one or more operation command candidates and the one or more character string candidates during the second period and (ii) receiving an operation of the user to delete the one or more operation command candidates and the one or more character string candidates (FIGS 12 & 13 – “P”), 
delete display of the one or more operation command candidates (FIG 13, shows after “P” is written and operation command candidates are deleted) and the one or more character string candidates (FIG 13, shows after “P” is written in addition to the S and operation command candidates are deleted); and 
in response to deleting the display of the one or more operation command candidates and the one or more character string candidates due to a condition other than any operation command candidate or any character string candidate being selected from among the one or more operation command candidates and the one or more character string candidates (FIG 13 and Paragraph [0140 – 0144]), 2Docket No. 536360US Preliminary Amendment 
maintain display of the handwritten object (FIG 12 & 13 and Paragraph [0140 – 0144]).    

With regards to Claim 4, Lee discloses: further configured to display character strings (FIGS 12 & 13, SP) including elements selected from among characters, numerals, symbols, and geometric forms as the one or more character string candidates (132 - SP), and display the operation commands together with the elements selected from among characters, numerals, symbols, and geometric forms (FIG 12 & 13 and Paragraph [0140 – 0144]).    

With regards to Claim 11, Lee discloses: wherein the display unit is further configured to, for ultimately displaying the one or more operation command candidates (FIG 9, sows the operations command candidates), first, display the one or more operation command candidates from among the one or more operation command candidates and a submenu button (FIG 13, shows submenu from operation command candidates); and 
second, display a remaining operation command candidate from among the one or more operation command candidates in response to the submenu button being operated by the user (see FIGS 9 – 13 and Paragraph [0142 – 0144]).  

With regards to Claim 12, Lee discloses: wherein one operation command candidate from among the one or more operation command candidates displayed first with the submenu button corresponds to an operation command last selected by the user (FIGS 9 – 13, shows this feature. Please also see Paragraphs [0142 – 0144]).  


With regards to Claim 17, Garside discloses: wherein the editing command includes one of delete (FIG 2E, 239 and Paragraph [0042]), move, rotate or select commands and the modifying command (FIG 2E, 209) includes one of make thicker, make thinner, make larger, make smaller, or draw underline commands (Paragraph [0029]).  

With regards to Claim 18, Garside fails to explicitly disclose: wherein the input apparatus is an electronic blackboard (Paragraph [0029], it is old and well known in the art that handwriting features are also a feature of electronic blackboards; see Lee et al US Publication 2015/0339936 A1 Paragraph [0014]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garside et al., US Publication 2003/0233237 A1 in view of Lee et al., US Publication 2015/0046433 A1 in further view of Seo et al., US Publication 2007/0067740 A1.

With regards to Claim 5, Lee fails to disclose: further configured to store constants that replace variables associated with the one or more operation command candidates, replace the variables associated with the one or more operation command candidates identified from the handwritten object with constants, and execute an operation command from among the one or more operation command candidates for which a variable is replaced with a constant.  
Seo discloses: further configured to store (using FIG 3, 305) constants (constant tabs 1 to n) that replace variables (variable tabs 1 to n) associated with the one or more operation command candidates (Paragraph [0066 – 0067]), replace the variables associated with the one or more operation command candidates identified from the handwritten object (Lee’s invention teaches this) with constants (constant tab 1 to n), and execute an operation command from among the one or more operation command candidates for which a variable is replaced with a constant (Paragraph [0050 – 0052 and 0066 – 0067]).  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have used the teachings of further configured to store constants that replace variables associated with the one or more operation command candidates, replace the variables associated with the one or more operation command candidates identified from the handwritten object with constants, and execute an operation command from among the one or more operation command candidates for which a variable is replaced with a constant in Lee’s invention as taught by Seo’s invention.
The motivation for doing this would have been in order to simply and rapidly use frequently used functions and to improve operation efficiency (Seo’s invention Paragraph [0012]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garside et al., US Publication 2003/0233237 A1 in view of Lee et al., US Publication 2015/0046433 A1 in further view of Seo et al., US Publication 2007/0067740 A1 in further view of Chung et al., US Publication 2010/0046020 A1.

With regards to Claim 6, Lee discloses: further comprising a user authenticator configured to authenticate the user, wherein the input apparatus is further configured to, in response to success of authentication of the user by the user authenticator, set, to the constant, information concerning the user, replace the variable associated with the operation command with the information concerning the user, and execute the operation command for which the variable is replaced with the information concerning the user.  
Chung discloses: further comprising a user authenticator (FIG 1, 17) configured to authenticate the user (Paragraph [0030]), wherein the input apparatus is further configured to, in response to success of authentication of the user by the user authenticator (Paragraph [0030]), set, to the constant, information concerning the user, replace the variable associated with the operation command with the information concerning the user (Paragraph [0030, 0052 & 0075]), and execute the operation command for which the variable is replaced with the information concerning the user (Paragraph [0030, 0052 & 0075]).  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have used the teachings of further comprising a user authentication unit configured to authenticate the user, wherein the input apparatus is further configured to, in response to success of authentication of the user by the user authentication unit, set, to the constant, information concerning the user, replace the variable associated with the operation command with the information concerning the user, and execute the operation command for which the variable is replaced with the information concerning the user in Lee’s modified invention as taught by Chung’s invention.
The motivation for doing this would have been in order to provide a simplified GUI menu screen for that authenticated user, thereby enhancing user convenience (Chung’s invention Paragraph [0076]).
	
Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garside et al., US Publication 2003/0233237 A1 in view of Lee et al., US Publication 2015/0046433 A1 in further view of Jang et al., US Publication 2014/0062962 A1.

With regards to Claim 7, Lee disclose: further configured to, in response to position information of a fixed object obtained from handwriting having predetermined relationships with the handwritten object, 4Docket No. 536360US Preliminary Amendment 
identify an operation command, from among the one or more operation command candidates, concerning the fixed object that has the predetermined relationships with the handwritten object.  
Jang discloses: further configured to, in response to position information of a fixed object (FIG 4A, handwriting of circle or drawing a line under words or phrases) obtained from handwriting having predetermined relationships with the handwritten object (FIG 5 and Paragraph [0041 – 0042]), 4Docket No. 536360US Preliminary Amendment 
identify an operation command, from among the one or more operation command candidates (FIG 4B, copy, share, search), concerning the fixed object that has the predetermined relationships with the handwritten object (FIG 5 and Paragraph [0041 – 0042])4Docket No. 536360USPreliminary Amendment.  

With regards to Claim 8, Jang discloses: further configured to, identify the operation command for editing or modifying the fixed object that has the predetermined relationships with the handwritten object (FIG 5 and Paragraph [0041 – 0042] – teaches of sharing, copying, etc., however it is old and well known that one of the commands could also be for editing or modifying the fixed object please see Garside et al., US Publication 2003/0233237 A1 Claims 17 and 18)4Docket No. 536360USPreliminary Amendment.    

With regards to Claim 9, Jang discloses: further configured to, in response to position information of a plurality of fixed objects obtained from handwriting having predetermined relationships with the single handwritten object (FIG 5 and Paragraph [0041 – 0042]), identify an operation command, from among the one or more operation command candidates, concerning the plurality of fixed objects that have the predetermined relationships with the single handwritten object (FIG 5 and Paragraph [0041 – 0042]).  

With regards to Claim 10, Jang discloses: further configured to, in response to an overlap of the fixed object obtained from handwriting with the handwritten object being of a predetermined overlapping percentage or more (FIG 5 and Paragraph [0041 – 0042] – the overlapping percentage is the encircling of the text or handwritten text) or being of more than the predetermined overlapping percentage or in response to overlaps of the plurality of fixed objects obtained from handwriting with the single handwritten object being of a predetermined overlapping percentage or more or being of more than the predetermined overlapping percentage, 5Docket No. 536360US Preliminary Amendment 
determine that the position information of the fixed object obtained from handwriting has the predetermined relationships with the handwritten object or the position information of the plurality of fixed objects obtained from handwriting has the predetermined relationships with the single handwritten object (FIG 5 and Paragraph [0041 – 0042]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625